Title: From George Washington to Benjamin Harrison, 9 March 1789
From: Washington, George
To: Harrison, Benjamin



My dear Sir,
Mount Vernon March 9th 1789

My friendship is not in the least lessened by the difference which has taken place in our political sentiments; nor is my regard for you diminished by the part you have acted. Men’s minds are as varient as their faces, and, where the motives to their actions are pure, the operation of the former is no more to be imputed to them as a crime, than the appearance of the latter: for both being the work of nature, are equally unavoidable. Liberality and charity instead of clamour and misrepresentation (which latter only serve to foment the passions, without enlightening the understanding) ought to govern in all disputes about matters of importance: whether the former have appeared in some of the leaders of opposition, the impartial

world will decide. According to report, your individual endeavour to prevent inflamatory measures from being adopted, redounds greatly to your credit. The reasons, My dear Sir, why I have not written to you for a long time, are two; first, because I found it an insupportable task to answer the letters which were written to me, and, at the same time, to pay that attention to my private concerns which they required; and, there being lately little besides politics worthy of notice, secondly, because I did not incline to appear as a partizan in the interesting subject that has agitated the public mind since the date of my last letter to you. For it was my sincere wish that the Constitution, which had been submitted to the People, might, after a fair and dispassionate investigation, stand or fall according to its merits or demerits. Besides I found from disagreeable experience, that almost all the sentiments extracted from me in answer to private letters or communicated orally, by some means or another, found their way into the public Gazettes; as well as some other sentiments, ascribed to me, which never had an existence in my imagination.
In touching upon the more delicate part of your letter (the communication of which fills me with real concern) I will deal by you, with all that frankness which is due to friendship, and which I wish should be a characteristic feature in my conduct through life. I will therefore declare to you, that, if it should be my inevitable fate to administer the government (for Heaven knows that no event can be less desired by me; and that no earthly consideration short of so general a call, together with a desire to reconcile contending parties as far as in me layes, could again bring me into public life) I will go to the chair under no preengagement of any kind or nature whatsoever. But when in it, I will, to the best of my Judg⟨m⟩ent, discharge the duties of the office with that impartiality and zeal for the public good, which ought never to suffer connections of blood or friendship to intermingle, so as to have the least sway on decision of a public nature. I may err, notwithstanding my most strenuous efforts to execute the difficult trust with fidelity and unexceptionably, but my errors shall be of the head—not of the heart. For all recommendations for appointments, so far as they may depend upon or come from me, a due regard shall be had to the fitness of characters, the pretensions of different candidates,

and, so far as is proper, to political considerations. These shall be invariably my governing motives.
You will perceive then, my dear Sir, that I cannot with propriety say any thing more on the subject, than that several applications have been made to me for the Office immediately in question, without having received any answer. I wish you had pursued the policy, which the Gentlemen who now occupies it has done, of Obtaining the appointment from the Executive of this State. Although that Gentleman was an Officer, yet he is quite unknown to me; and, therefore, I cannot speak at all upon the ground of comparative claims of personal merits. I conceive, however, it will be found no pleasant thing possibly very much the reverse to displace one man, under these circumstances of actual occupancy; merely to make room for another, however considerable his abilities or unimpeached his integrity may appear to the public eye.
Mrs Washington joines me in every good wish for Mrs Harrison and your family. I am &c.

Go: Washington

